--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT 10.06
 
ADVISORY AGREEMENT
 
THIS AGREEMENT, made as of October 15, 2013 among OASIS PR LLC, a Delaware
limited liability company and (the “Trading Company”), R.J. O’Brien Fund
Management, LLC, a Delaware limited liability company (the “Managing Member”),
and Prescient Ridge Management, LLC, an Illinois limited liability company (the
“Trading Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, the Trading Company has been organized as a Delaware limited liability
company pursuant to its organizational documents to, among other things,
directly or indirectly through a commodity trading advisor, trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (including, but
not limited to, foreign currencies, mortgage-backed securities, money market
instruments, financial instruments, and any other securities or items which are
now, or may hereafter be, the subject of futures contract trading), domestic and
foreign commodity futures contracts, forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, exchange of futures contracts for physicals
transactions, exchange of physicals for futures contracts transactions, and any
rights pertaining thereto, whether traded on an organized exchange or otherwise
(hereinafter referred to collectively as “futures interests;” provided, however,
such definition shall exclude securities futures products as defined by the
Commodity Futures Trading Commission (“CFTC”), options in securities futures and
options in equities) and securities (such as United States Treasury securities)
approved by the CFTC for investment of customer funds and other securities on a
limited basis, and to engage in all activities incident thereto;
 
WHEREAS, the Trading Company is a master fund has or will have assets invested
into it directly or indirectly by one or more entities, including, but not
necessarily limited to limited to certain commodity pools operated by the
Managing Owner;
 
WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;
 
WHEREAS, the Trading Company and the Managing Member each desires the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
and the Trading Advisor desires so to act; and
 
WHEREAS, the Trading Company, the Managing Member and the Trading Advisor wish
to enter into this Agreement which, among other things, sets forth certain terms
and conditions upon which the Trading Advisor will conduct the futures interest
trading with respect to a portion of the Trading Company’s assets, as described
herein.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.         
Undertakings in Connection with Private Placements.

 
(a)         The Trading Advisor agrees (i) to make all disclosures regarding
itself, its principals and affiliates, its trading performance, its trading
systems, methods and strategies (subject to the need, in the reasonable
discretion of the Trading Advisor, to preserve the secrecy of Proprietary
Information (as defined in Section 1(c) hereof) concerning such systems, methods
and strategies used on behalf of the Account(as defined in Section 4 hereof)),
the Trading Company may reasonably require in connection with any private
placement offerings in connection with this Agreement and (ii) to otherwise
cooperate with the Trading Company and the Managing Member by providing
information regarding the Trading Advisor in connection with the preparation of
any private placement memorandum including any amendments and/or supplements
thereto, as the Trading Company may reasonably request; provided that all such
disclosures are subject to the need, in the reasonable discretion of the Trading
Advisor, to preserve the secrecy of Proprietary Information concerning its
clients, systems methods and strategies. As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “affiliate” shall mean an individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such party.
 
(b)         If the Trading Advisor becomes aware of any materially untrue or
misleading statement or omission regarding itself or any of its principals or
affiliates in the Program Materials (as defined in Section 17 hereof), or of the
occurrence of any event or change in circumstances which would result in there
being any materially untrue or misleading statement or omission in any private
placement memorandum regarding Trading Advisor or any of its principals or
affiliates, the Trading Advisor shall promptly notify the Managing Member and
shall cooperate with the Managing Member in the preparation of any necessary
amendments or supplements to any private placement memorandum. Neither the
Trading Advisor nor any of its principals, or affiliates, shall on behalf of the
Trading Company distribute a private placement memorandum or selling literature
or shall engage in any selling activities whatsoever in connection with this
Agreement except as may be specifically approved by the Managing Member and
agreed to by the Trading Advisor.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)         For purposes of this Agreement, and notwithstanding any of the
provisions hereof, all non-public information relating to the Trading Advisor
including, but not limited to, records, whether original, duplicated,
computerized, handwritten, or in any other form, and information contained
therein, business and/or marketing and/or sales plans and proposals, names of
past and current clients, names of past, current and prospective contacts,
trading methodologies, systems, strategies and programs, trading advice, trading
instructions, results of proprietary accounts, training materials, research data
bases, portfolios, and computer software, and all written and oral information,
furnished by the Trading Advisor to the Trading Company or the Managing Member
and/or their officers, directors, employees, agents (including, but not limited
to, attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure with respect to this Agreement, (iii) is or
becomes available to the Recipient from a source that is not hound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(d)         The Trading Company and the Managing Member each warrants and agrees
that they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and will disclose Confidential
Information or otherwise make Confidential Information available only to the
Trading Company’s or the Managing Member’s officers, directors, members, equity
holders, employees and agents (including for purposes of this Agreement, but not
limited to, attorneys, accountants, consultants, and financial advisors), who
need to know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Trading Company, Managing Member or a
Recipient, as the case may be, is required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory request.
Additionally, the Trading Company and the Managing Member each warrants and
agrees that they and their respective officers, directors, members, equity
holders, employees and agents and any Recipient will use the Confidential
Information solely for the purpose of satisfying the Trading Company’s or the
Managing Member’s obligations under this Agreement and not in a manner which
violates the teens of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
2.         
Duties of the Trading Advisor.

 
(a)         Upon the commencement of trading operations on or about October 15,
2013 by the Trading Advisor with respect to all or a portion of the assets of
the Trading Company, the Trading Advisor hereby agrees to act as a Trading
Advisor for the Trading Company and, as such, shall have authority and
responsibility for directing the investment and reinvestment of that portion of
the Trading Company’s assets allocated to the Trading Advisor, which shall
consist of the Allocated Net Assets (as defined in Section 5(c) hereof) plus
“notional” funds, if any, allocated to the Trading Advisor, as specified in
writing by the Managing Member and consented to by the Trading Advisor (the
“Assets”), on the terms and conditions and in accordance with the prohibitions
and the trading policies set forth in Exhibit A to this Agreement as amended
from time to time and provided in writing to the Trading Advisor by the Managing
Member (the “Trading Policies”); provided, however, that the Managing Member may
override the instructions of the Trading Advisor without notice to the Trading
Advisor to the extent necessary (i) to comply with the Trading Policies and with
applicable speculative position limits or to comply with any applicable law or
regulation. The Trading Advisor shall not be liable for the consequences of any
decision by the Managing Member to override instructions of the Trading Advisor,
except to the extent that such consequences result from Trading Advisor’s
Failure to comply with the Managing Member’s decision to override an
instruction.
 
(b)         The Trading Advisor shall:
 
(i)         Exercise good faith in trading futures interests for the Account in
accordance with the Trading Policies, and the trading systems, methods, and
strategies of the Trading Advisor described in the Program Materials, with such
changes and additions to such trading systems, methods or strategies as the
Trading Advisor, from time to time, incorporates into its trading approach for
accounts trading with a substantially similar investment strategy to the
Account.
 
(ii)         Provide the Managing Member, within 10 business days of the end of
a calendar quarter, and within 10 business days of a separate request which the
Managing Member may make from time to time, with information comparing the
performance of the Account and the performance of all other client accounts
(“Other Accounts”) directed by the Trading Advisor using the trading systems
used by the Trading Advisor on behalf of the Trading Company over a specified
period of time for the purpose of confirming that the Trading Company has been
treated equitably compared to such Other Accounts. In providing such
information, the Trading Advisor may take such steps as are necessary to assure
the confidentiality of the Trading Advisor’s clients’ identities. The Trading
Advisor shall, upon the Managing Member’s request, consult with the Managing
Member concerning any material discrepancies between the performance of such
Other Accounts and the Account. The Trading Advisor shall promptly inform the
Managing Member in writing of any material discrepancies of which the Trading
Advisor is aware. The Managing Member acknowledges that the following
differences in accounts may cause divergent trading results: different trading
strategies, different asset levels, different methods or degrees of leverage,
different trading policies, accounts experiencing differing inflows or outflows
of equity, different risk profiles, accounts which commence trading at different
times and accounts which have different portfolios or different fiscal years.
 
(iii)         Inform the Managing Member when the Trading Advisor’s open
positions maintained by the Trading Advisor exceed the Trading Advisor’s
applicable speculative position limits.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(iv)         Upon request of the Managing Member, promptly provide the Managing
Member with all information concerning the Trading Advisor and its activities in
connection with this Agreement that are reasonably requested by the Managing
Member (including, without limitation, information relating to changes in
control, key personnel, trading approach, or financial condition). Additionally,
the Trading Advisor agrees to furnish R.J. O’Brien &Associates, LLC (“RJOB”) in
an electronic format as requested by RJOB (i) a final report of all trades in
connection with this Agreement at the end of each business day and (ii) a report
of any trade in connection with this Agreement made involving a position with a
required initial margin equal to 10% or more of the Assets within 30 minutes of
the Trading Advisor’s receipt of confirmation, verbal or otherwise, from the
executing broker that such a trade has been executed. The Trading Advisor
further acknowledges and agrees that the timely provision of all such
information is of the essence in order to enable the Trading Company, its
designated entities, and RJOB to monitor and comply with mandatory risk control
algorithms imposed upon the operation of the Trading Company.
 
(c)         All purchases and sales of futures interests pursuant to this
Agreement shall be for the Account and at the risk of the Trading Company and
not for the account, or at the risk of the Trading Advisor or any of its
affiliates or any of their principals, members, managers, stockholders,
directors, officers, or employees, or any other person, if any, who controls the
Trading Advisor. All brokerage commissions and related transaction fees arising
from such trading by the Trading Advisor shall be for the Account and paid by
the Trading Company with respect to the Account.
 
(d)         Subject to Section 7(a) hereof, the Trading Advisor shall assume
financial responsibility for any material errors committed or caused by it in
transmitting orders for the purchase or sale of futures interests for the
Account that result from the Trading Advisor’s gross negligence, fraud or
willful misconduct. Material errors may include, but are not limited to,
inputting improper trading signals or communicating incorrect orders to the
Commodity Brokers (as described in Section 4 hereof). The Trading Advisor shall
have an affirmative obligation to promptly notify the Managing Member upon
discovery of its own material errors with respect to the Account, and the
Trading Advisor shall use its reasonable efforts to identify and promptly notify
the Managing Member of any order or trade which the Trading Advisor reasonably
believes was not executed in accordance with its instructions to any Commodity
Broker or such other commodity broker utilized to execute orders for the Trading
Company.
 
(e)         Prior to the commencement of trading by the Trading Company, the
Managing Member, on behalf of the Trading Company, shall deliver to the Trading
Advisor a trading authorization appointing the Trading Advisor the Trading
Company’s attorney-in-fact for such purpose (a form of which is attached hereto
as Exhibit B).
 
(f)         In performing services to the Trading Company, the Trading Advisor
shall utilize its managed futures program (the “Trading Program”), as described
in Exhibit D, and as modified from time to time. The Trading Advisor shall give
the Managing Member prior written notice of any change in the Trading Program
that the Trading Advisor considers to be material (and shall not effect such
change on behalf of the Trading Company without the Managing Member’s consent),
including any additional futures interests to be traded by the Trading Advisor
not already listed on Exhibit C. Changes in the futures interests traded,
provided that such futures interests are listed on Exhibit C, shall not be
deemed a modification of the Trading Program.
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
3.         
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Trading Company in any
way or otherwise be deemed an agent of the Trading Company. Nothing contained
herein shall be deemed to require the Trading Company to take any action
contrary to its governing documents as from time to time in effect, or any
applicable law or rule or regulation of any regulatory or self-regulatory body,
exchange, or board. Nothing herein contained shall constitute the Trading
Advisor or the Managing Member as members of any partnership, joint venture,
association, syndicate or other entity, or be deemed to confer on any of them
any express, implied, or apparent authority to incur any obligation or liability
on behalf of any other. It is expressly agreed that the Trading Advisor is
neither a promoter, sponsor, nor issuer with respect to the Trading Company.
 
4.         
Futures Broker.

 
The Trading Advisor shall effect all transactions in futures interests for the
Trading Company through the Trading Company’s separate account of the Trading
Company to be traded exclusively by the Trading Advisor (the “Account”)
maintained with RJOB or such commodity broker or brokers as the Managing Member
shall direct and appoint from time to time (the “Futures Brokers”).
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
brokers other than those employed by RJOB and its affiliates so long as
arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to RJOB in conformity with the
Trading Policies set forth in Exhibit A attached hereto.
 
5.         
Fees.

 
(a)         For the services to be rendered to the Trading Company by the
Trading Advisor under this Agreement:
 
(i)         The Trading Company shall pay the Trading Advisor a monthly
management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to
it (as defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”). The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated. For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(ii)         The Trading Company shall pay the Trading Advisor a quarterly
incentive fee equal to *% of the New Trading Profit (as defined in Section 5(d)
hereof) (the “Incentive Fee”). The initial incentive period will commence on the
date the Trading Advisor commences trading the Account and shall end on the last
day of the calendar quarter after such date. The Incentive Fee is payable within
20 Business Days of the end of the calendar quarter for which it was calculated.
 
(b)         If this Agreement is terminated on a date other than the last day of
a calendar quarter, the Incentive Fee shall be determined as if such date were
the end of a calendar quarter. If this Agreement is terminated on a date other
than the end of a month, the Management Fee described above shall be determined
as if such date were the end of a month, but such fee shall be prorated based on
the ratio of the number of trading days in the month through the date of
termination to the total number of trading days in the month. If, during any
month after the Trading Advisor commences trading operations on behalf of the
Account (including the month in which the Trading Advisor commences such
operations), the Trading Company does not conduct business operations, or
suspends trading for the Account, or, as a result of an act or material failure
to act by the Trading Advisor, is otherwise unable to utilize the trading advice
of the Trading Advisor on any of the trading days of that month for any reason,
the Management Fee shall be prorated based on the ratio of the number of trading
days in the month which the Account engaged in trading operations or utilizes
the trading advice of the Trading Advisor to the total number of trading days in
the month. The Management Fee payable to the Trading Advisor for the month in
which the Trading Company begins to receive trading advice from the Trading
Advisor pursuant to this Agreement shall be prorated based on the ratio of the
number of trading days in the month from the day the Trading Company begins to
receive such trading advice to the total number of trading days in the month. In
the event that there is an increase or decrease in the Assets as of any day
other than the first day of a month, the Trading Advisor shall be paid a pro
rata Management Fee on such increase or decrease in the Assets for such month.
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(c)         The term “Allocated Net Assets” shall mean the total assets of the
Trading Company allocated to the Account (including, but not limited to, all
cash and cash equivalents, accrued interest and amortization of original issue
discount, and the market value (marked-to-market) of all open futures interest
positions and other assets of the Account) less all liabilities of the Trading
Company with respect to the Account determined in accordance with generally
accepted accounting principles consistently applied under the accrual basis of
accounting. Unless generally accepted accounting principles require otherwise,
the market value of a futures or option contract traded on a United States
exchange shall mean the settlement price on the exchange on which the particular
futures or option contract shall be traded by the Trading Advisor on behalf of
the Account with respect to which the Net Assets are being determined; provided,
however, that if a contract could not be liquidated on such day due to the
operation of daily limits or other rules of the exchange on which that contract
shall be traded or otherwise, the settlement price on the first subsequent day
on which the contract could be liquidated shall be the market value of such
contract for such day, or if a contract could not be liquidated on such day due
to the exchange being closed for an exchange holiday, the settlement price on
the most recent preceding day on which the contract could have been liquidated
shall be the market value of such contract for such day. The market value of a
forward contract or a futures or option contract traded on a foreign exchange or
market shall mean its market value as determined by the Managing Member on a
basis consistently applied for each different variety of contract.
 
(d)         The term “New Trading Profit” shall mean net futures interest
trading profits (realized and unrealized) on the Assets, decreased
proportionally by the Trading Advisor’s monthly Management Fees and brokerage
commissions and NFA fees applicable to the Account. Interest income is not
included in New Trading Profit. Extraordinary expenses do not reduce New Trading
Profit. Such trading profits and items of decrease shall be determined from the
end of the last calendar quarter in respect of which an Incentive Fee was earned
by the Trading Advisor or, if no Incentive Fee has been earned previously by the
Trading Advisor, from the date that the Trading Advisor commenced managing the
Assets, to the end of the calendar quarter as of which such Incentive Fee
calculation is being made. New Trading Profit shall be calculated before
reduction for Incentive Fees paid or accrued so that the Trading Advisor does
not have to earn back Incentive Fees.
 
(e)         If any payment of Incentive Fees is made to the Trading Advisor on
account of New Trading Profit earned by the Trading Advisor and the Trading
Advisor thereafter fails to earn New Trading Profit or experiences losses for
any subsequent incentive period, the Trading Advisor shall be entitled to retain
such amounts of Incentive Fees previously paid to the Trading Advisor in respect
of such New Trading Profit. No Incentive Fees shall be payable to the Trading
Advisor until the Trading Advisor has earned New Trading Profit; provided,
however, that if the Assets are reduced because of redemptions that occur at the
end of, and/or subsequent to, a calendar quarter in which the Trading Advisor
experiences a futures interest trading loss for the Trading Company, the trading
loss that must be recovered before the Trading Advisor will be deemed to
experience New Trading Profit in a subsequent calendar quarter will be equal to
the amount determined by (x) dividing the Assets after such decrease by the
Assets in immediately before such decrease and (y) multiplying that fraction by
the amount of the unrecovered futures interest trading loss prior to such
decrease. In the event that the Trading Advisor experiences a trading loss in
more than one calendar quarter without the Trading Company paying an intervening
Incentive Fee and Assets are reduced in more than one such calendar quarter
because of redemptions, then the trading loss for each such calendar quarter
shall be adjusted in accordance with the formula described above and such
reduced amount of futures interest trading loss shall be carried forward and
used to offset subsequent futures interest trading profits. No Incentive Fees
shall be payable to the Trading Advisor until the Trading Advisor has earned New
Trading Profit.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
6.         
Term.

 
(a)         This Agreement shall continue in effect for a period of one year
from the date the Agreement was entered into unless otherwise terminated as set
forth in this Section 6. If the Agreement is not terminated upon the expiration
of such one-year period, this Agreement shall automatically renew for an
additional one-year period and shall continue to renew for additional one-year
periods until this Agreement is otherwise terminated, as provided for herein.
This Agreement shall automatically terminate if the Trading Company is
dissolved.
 
(b)         The Trading Company and Managing Member each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon five days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any person described as a “principal” of the Trading
Advisor in the Prospectus ceases for any reason to be an active “principal” of
the Trading Advisor; (B) if the Trading Advisor becomes bankrupt or insolvent;
(C) if the Trading Advisor is unable to use its trading systems or methods as in
effect on the date hereof and as modified in the future for the benefit of the
Trading Company; (D) if the registration, as a commodity trading advisor, of the
Trading Advisor with the CFTC or its membership in the NFA is revoked,
suspended, terminated, or not renewed, or limited or qualified in any respect;
(E) except as provided in Section 12 hereof, if the Trading Advisor merges or
consolidates with, or sells or otherwise transfers its advisory business, or all
or a substantial portion of its assets, any portion of its futures interest
trading systems or methods, or its goodwill to, any individual or entity; (F)
if, at any time, the Trading Advisor violates any Trading Policy or
administrative policy, except with the prior express written consent of the
Managing Member; or (G) if the Trading Advisor fails in a material manner to
perform any of its obligations under this Agreement.
 
(c)         The Trading Advisor may terminate this Agreement at any time, upon
thirty days’ prior written notice to the Trading Company and Managing Member.
 
(d)         Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, on account of such termination.
 
(e)         The indemnities set forth in Section 7, obligations to pay Trading
Advisor under Section 5, obligations of confidentiality in Section 1 herein and
Sections 11-26 shall survive any termination of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
7.         
Standard of Liability: Indemnifications.

 
(a)         Limitation on Trading Advisor. None of the Trading Advisor, any of
the Trading Advisor’s affiliates, or any of their respective managers,
principals, members, partners, advisory board members, shareholders, officers,
directors, employees, principals, controlling persons, or agents (any of the
foregoing, individually, an “Advisor Party” and all of the foregoing,
collectively, the “Advisor Parties”) shall be liable to the Trading Company, the
Managing Member or any other party for any loss or cost arising out of, or in
connection with, any act or activity undertaken (or omitted to be undertaken) in
fulfillment of any obligation or responsibility under this Agreement, including
any such loss sustained by reason of any investment in or sale or retention of
any Allocated Net Assets; provided, however, that any Advisor Party exculpated
from liability under this Section 7(a) shall not be exculpated from liability
with respect to losses found by a court of competent jurisdiction upon entry of
a final judgment rendered and unappealable or not timely appealed to be caused
by his, her or its gross negligence, willful misconduct or fraud. In no respect
by way of limiting the foregoing exculpatory provision but rather by way of
greater certainty, no Advisor Party shall be liable to the Trading Company, the
Managing Member or any other party for any loss or cost arising out of, or in
connection with, any action or omission (including, but not limited to, any
error in the preparation or delivery of any account statement, monthly statement
or other reports or statements) of the Commodity Broker, the Futures Broker or
other brokers or counter-parties permitted to be used by the Trading Adviser
under this Agreement.
 
(b)         Trading Advisor Indemnification. The Trading Advisor shall
indemnify, defend and hold harmless the Trading Company, the Managing Member,
their affiliates and their respective managers, principals, members, partners,
advisory board members, shareholders, officers, directors, employees,
principals, controlling persons and agents (any of the foregoing, individually,
a “Trading Company Party” and all of the foregoing, collectively, the “Trading
Company Parties”) from and against any and all losses, claims, damages,
liabilities and expenses (including attorneys’ fees and expenses) due to or
arising out of: (i) any gross negligence, fraud or violation of applicable laws
or regulations by the Trading Advisor or (ii) any litigation, claims or
proceedings, brought by any third party not affiliated with the Trading Company
Parties, relating to the Other Accounts or any other pooled investment vehicle
managed by the Trading Advisor.
 
(c)         Trading Company Indemnification. The Trading Company and the
Managing Member shall jointly and severally indemnify, defend and hold harmless
the Advisor Parties from and against any and all losses, claims, damages,
liabilities and expenses (including attorney’s fees and expenses) due to or
arising out of: (i) underfunding of the Account by the Trading Company, (ii) any
liability to the Futures Broker, (iii) any gross negligence, fraud, or violation
of applicable laws or regulations by any Trading Company Party, (iii) any
litigation, claims or proceedings relating to any pooled investment or account
offered by or affiliated with the Trading Company or Managing Member (but
excluding the Account for avoidance of doubt), including, without limitation,
the offering or sale of units with respect to such funds, or (iv) any
litigation, claims or proceedings, brought by any third party not affiliated
with the Trading Advisor, relating to any separately managed accounts or any
other pooled investment vehicle managed by the Trading Company, the Managing
Member or their respective affiliates.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(d)         The foregoing agreement of indemnity set forth in Sections 7(b) and
(c)shall be in addition to, and shall in no respect limit or restrict, any other
remedies which may be available to an indemnified party. In no case shall any
party be liable under this indemnity agreement with respect to any claim made
against any indemnified party unless the indemnifying party shall be notified in
writing of the nature of the claim within a reasonable time after the assertion
thereof, but failure so to notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may have otherwise than on
account of this indemnity agreement except to the extent the indemnifying party
is prejudiced by such delay. The indemnifying party shall be entitled to
participate at its own expense in the defense or, if it so elects within a
reasonable time after receipt of such notice, to assume the control and defense
of that portion of any suit so brought relating to the indemnifying party’s
indemnification obligations hereunder, which defense shall be conducted by
counsel chosen by the indemnifying party and satisfactory to the indemnified
party or parties, defendant or defendants therein (in each case, acting
reasonably). In the event that the indemnifying party elects to assume the
defense of any such suit and retain such counsel, the indemnified party or
parties, defendant or defendants in the suit, shall bear the fees and expenses
of any additional counsel retained by it or them.
 
8.         
Right to Advise Others and Uniformity of Acts and Practices.

 
(a)         The Trading Advisor is engaged in the business of advising clients
as to the purchase and sale of futures interests. During the term of this
Agreement, the Trading Advisor, its principals and affiliates, will be advising
other clients (including affiliates and the managers, members, stockholders,
officers, directors, and employees of the Trading Advisor and its affiliates and
their families) and trading for their own accounts. The Trading Advisor will use
its reasonable efforts to implement a fair and consistent allocation policy that
seeks to ensure that all clients are treated equitably and positions allocated
as nearly as possible in proportion to the assets available for trading of the
accounts managed or controlled by the Trading Advisor which use substantially
the same trading strategy as the Account. Upon written request, the Managing
Member may request a copy of the Trading Advisor’s procedures regarding the
equitable treatment of trades across accounts. Such procedures shall be provided
to the Managing Member within 30 days of such request by the Managing Member.
Under no circumstances shall the Trading Advisor by any act or omission
knowingly or intentionally favor in any material way any account advised or
managed by the Trading Advisor over the account of the Trading Company that is
using substantially the same trading strategy as the Account. Nothing contained
in this Section 8(a) shall preclude the Trading Advisor from charging different
management and/or incentive fees to its clients. Subject to the Trading
Advisor’s obligations under applicable law, the Trading Advisor and any of its
principals or affiliates shall be free to advise and manage accounts for other
clients and shall be free to trade on the basis of the same trading systems,
methods, or strategies employed by the Trading Advisor for the Account, or
trading systems, methods, or strategies that are entirely independent of or
materially different from, those employed for the Account, and shall be free to
compete for the same futures interests as the Trading Company or to take
positions opposite to the Trading Company, where such actions do not knowingly
or intentionally prefer any of such accounts in a material manner over the
Account on an overall basis.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(b)         The Trading Advisor shall not be restricted as to the number or
nature of its clients, except that: (i) so long as the Trading Advisor acts as a
trading advisor for the Trading Company, neither the Trading Advisor nor any of
its principals or affiliates shall knowingly hold any position or control any
other account that would cause the Trading Company, the Trading Advisor, or the
principals or affiliates of the Trading Advisor to be in violation of the CEA or
any regulations promulgated thereunder, any other applicable law, or any
applicable rule or regulation of the CFTC or any other regulatory or
self-regulatory body, exchange, or board; and (ii) neither the Trading Advisor
nor any of its principals or affiliates shall render futures interests trading
advice to any other individual or entity or otherwise engage in activity that
shall knowingly cause positions in futures interests to be attributed to the
Trading Advisor under the rules or regulations of the CFTC or any other
regulatory or self-regulatory body, exchange, or board so as to require the
significant modification of positions taken or intended for the account of the
Trading Company; provided that the Trading Advisor may modify its trading
systems, methods or strategies to accommodate the trading of additional funds or
accounts. If applicable speculative position limits are exceeded by the Trading
Advisor in the opinion of (i) independent counsel (who shall be other than
counsel to the Trading Company), (ii) the CFTC, or (iii) any other regulatory or
self-regulatory body, exchange, or board, the Trading Advisor and its principals
and affiliates shall promptly liquidate positions in all of their accounts,
including the Trading Company’s account, as to which positions are attributed to
the Trading Advisor as nearly as possible in proportion to the accounts’
respective amounts available for trading (taking into account different degrees
of leverage and “notional” equity) to the extent necessary to comply with the
applicable position limits.
 
9.         
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a)         Representations and Warranties of the Trading Advisor. The Trading
Advisor represents and warrants to and agrees with the Managing Member and the
Trading Company as follows:
 
(i)         It will exercise good faith in implementing the Trading Program on
behalf of the Trading Company as described in the Program Materials (as modified
from time to time) or any other trading programs agreed to by the Managing
Member and the Trading Advisor.
 
(ii)        The Trading Advisor shall follow and comply with, at all times, the
Trading Policies.
 
(iii)       The Trading Advisor shall trade the Account pursuant to the same
trading programs described in the Program Materials unless the Managing Member
and the Trading Advisor agree otherwise.
 
(iv)       The Trading Advisor is duly organized, validly existing and in Good
standing under the laws of the state of its organization and is qualified to do
business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The only principals of the Trading Advisor are those set forth
in the Program Materials (the “Trading Advisor Principals”).
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(v)        This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms subject to
bankruptcy, insolvency, reorganization or similar laws of general application
affecting rights and creditors and to general equity principals.
 
(vi)       Each of the Trading Advisor and the Trading Advisor’s Principals has
all federal, state and foreign governmental, regulatory and exchange licenses
and approvals and has effected all filings and registrations with federal and
state governmental and regulatory agencies required to conduct its business and
required to perform its or his obligations under this Agreement. The Trading
Advisor is registered as a commodity trading advisor under the CEA and is a
member of the NFA in such capacity.
 
(vii)      The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and the payment of the fees hereunder will not violate, or constitute a
breach of, or default under, the organizational documents of the Trading Advisor
or any agreement or instrument by which it is bound or of any order, rule, law
or regulation binding on it of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over it.
 
(viii)     Since the respective dates as of which information is given in the
Program Materials, and except as may otherwise be stated in or contemplated by
the Program Materials, there has not been any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Advisor
or, to the knowledge of Trading Advisor, any Trading Advisor Principal.
 
(ix)       Except as set forth in the Program Materials there have not been and
there is not pending, or to the best of the Trading Advisor’s knowledge after
due inquiry, threatened, any action, suit or proceeding before or by any court
or other governmental body to which the Trading Advisor or any Trading Advisor
Principal is or was a party, or to which any of the assets of the Trading
Advisor is or was subject and which resulted in or might reasonably be expected
to result in any material adverse change in the condition, financial or
otherwise, business or prospects of the Trading Advisor. None of the Trading
Advisor or any Trading Advisor Principal has received any notice of an
investigation by the NFA, CFTC or other administrative agency or self-regulatory
body (whether United States or foreign) regarding noncompliance by the Trading
Advisor or any of the Trading Advisor Principals with the CEA or any other
applicable law.
 
(x)        Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Trading Company.
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(xi)       The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Trading Advisor shall promptly notify the Managing Member and the Trading
Company of the nature of such event.
 
(b)         Covenants of the Trading Advisor. The Trading Advisor covenants and
agrees that:
 
(i)         The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein.
 
(ii)        The Trading Advisor shall inform the Managing Member immediately as
soon as the Trading Advisor or any Trading Advisor Principal becomes the subject
of any investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also inform the
Managing Member immediately if the Trading Advisor or any of its officers
becomes aware of any breach of this Agreement by the Trading Advisor.
 
(iii)       The Trading Advisor agrees to cooperate by providing information
regarding itself and its performance in the preparation of any amendments or
supplements to the Prospectus (subject to the limitation set forth in Section 1
hereof).
 
10.         
Representations and Warranties of the Trading Company and the Managing Member;
Covenants of the Managing Member.

 
(a)         The Trading Company and the Managing Member represent and warrant to
the Trading Advisor, as follows:
 
(i)         The Trading Company is a Delaware limited liability company formed
pursuant to its organizational documents and Delaware law and its validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to engage in the trading of futures interests and to engage
in its other contemplated activities as described in the Prospectus; the Trading
Company is qualified to do business in each jurisdiction in which the nature or
conduct of its business requires such qualification and where failure to be so
qualified could materially adversely affect the Trading Company’s ability to
perform its obligations hereunder.
 
(ii)        The Managing Member is duly organized and validly existing and min
good standing as a limited liability company under the laws of the State of
Delaware and is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature or conduct of its business
requires such qualification and where the failure to be so qualified could
materially adversely affect the Managing Member’s ability to perform its
obligations hereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(iii)       The Trading Company and the Managing Member have full power and
authority under applicable law to conduct their business and to perform their
respective obligations under this Agreement and as described in the Prospectus.
 
(iv)       This Agreement has been duly and validly authorized, executed and
delivered by the Managing Member on behalf of the Trading Company and
constitutes a valid, binding and enforceable agreement of the Trading Company
and the Managing Member in accordance with its terms.
 
(v)        The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the Prospectus will not violate, or constitute a
breach of or default under, the Managing Member’s organizational documents, or
the Trading Company’s organizational documents, or any material agreement or
instrument by which either the Managing Member or the Trading Company, as the
case may be, is hound or any material order, rule, law or regulation applicable
to the Managing Member or the Trading Company of any court or any governmental
body or administrative agency or panel or self-regulatory organization having
jurisdiction over the Managing Member or the Trading Company.
 
(vi)       There have not been in the five years preceding the date of this
Agreement and there is not pending or, to the Managing Member’s knowledge,
threatened, any action, suit or proceeding at law or in equity before or by any
court or by any federal, state, municipal or other governmental body or any
administrative, self-regulatory or commodity exchange organization to which the
Managing Member or the Trading Company is or was a party, or to which any of the
assets of the Managing Member or the Trading Company is or was subject; and
neither the Managing Member nor any of the principals of the Managing Member
(“Managing Member Principals”) has received any notice of an investigation by
the NFA, CFTC or any other administrative or self-regulatory organization
regarding non-compliance by the Managing Member or the Managing Member
Principals or the Trading Company with the CEA, the Securities Act of 1933, as
amended, or any applicable laws.
 
(vii)      The Managing Member and the Managing Member Principals have all
federal, state and foreign governmental, regulatory and exchange approvals and
licenses, and have effected all filings and registrations with federal, state
and foreign governmental agencies required to conduct their business or required
to perform their obligations under this Agreement and will maintain all such
required approvals, licenses, filings and registrations for the term of this
Agreement.
 
(viii)     The Trading Company is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
(ix)       The Trading Company and Managing Member are each a “qualified
eligible person” pursuant to Rule 4.7 of the United States Commodity Exchange
Act, as amended (“Rule 4.7”). The Trading Company and Managing Member consent to
the Account being an exempt account under Rule 4.7.
 
(x)        The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
Managing Member shall promptly notify the Trading Advisor of the nature of such
event.
 
(b)         Covenants of the Managing Member. The Managing Member covenants and
agrees that:
 
(i)         The Managing Member shall maintain all registrations and memberships
necessary for the Managing Member to continue to act as described herein and to
all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Managing Member’s ability to act as described herein.
 
(ii)        The Managing Member shall inform the Trading Advisor immediately as
soon as the Managing Member or any of their principals becomes the subject of
any lawsuit, investigation, claim, or proceeding of any regulatory authority
having jurisdiction over such person or becomes a named party to any litigation
materially affecting the business of the Managing Member or the Trading Company.
The Managing Member shall also inform the Trading Advisor immediately if the
Managing Member or the Trading Company or any of their officers become aware of
any material breach of this Agreement by the Managing Member or the Trading
Company.
 
11.       
Merger or Transfer of Assets.

 
The Managing Member, Trading Company or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its assets, to any entity upon written notice to the
other parties.
 
12.       
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
13.       
Assignment.

 
Subject to Section 11, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.
 
14.       
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto. No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
15.       
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
16.        
Inconsistent Filings.

 
If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those in the Program
Materials, the Trading Advisor shall inform the Managing Member of such
intention and shall furnish copies of all such filings or publications at least
ten Business Days prior to the date of filing or publication.
 
17.       
Program Materials.

 
(a)         During the term of this Agreement, the Trading Advisor shall furnish
to the Managing Member promptly copies of any descriptions of the trading
program. The Managing Member and the Trading Company each acknowledge receipt of
the Trading Advisor’s description of the trading program which is attached
hereto as Exhibit D (the “Program Materials”).
 
(b)         The Managing Member, the Trading Company and the fund(s) sponsored
or affiliated with the Managing Member and Trading Company will not distribute
or supplement any promotional material relating to the Trading Advisor unless
the Trading Advisor has approved with reasonable prior notice a copy of such
promotional material and has received such material in writing.
 
18.       
Track Record.

 
The track record and other performance information of the Trading Company shall
be the property of the Managing Member and not the Trading Advisor. The Trading
Advisor may use the performance information of the Account for reasonable
business purposes.
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
19.       
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 
if to the Trading Company:


OASIS PR, LLC
c/o R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematteo@rjobrien.com
 
if to the Managing Member:


R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematteo@rjobrien.com


With a copy to:


Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn: Timothy P. Selby
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com


if to the Trading Advisor:


Prescient Ridge Management, LLC
70 West Madison Street, Suite 2600
Chicago, IL 60602
Attn: Mr. Christopher A. Olson
Fax: (312)___ - ________
Email: colson@pn-nllc.com
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
with a copy to:


Neal, Gerber & Eisenberg LLP
2 North LaSalle Street, 17th Floor
Chicago, IL 60602
Attn: Michael B. Gray, Esq.
Fax: (312) 750-6551
Email: mgray@ngelaw.com
 
20.       
Third-Party Beneficiaries.

 
This Agreement is not intended and shall not convey any rights to a party to
this Agreement.
 
21.       
Governing Law.

 
This Agreement and any amendment hereto shall be governed by, and construed in
accordance with, the laws of the State of Illinois, United States of America
(excluding the law thereof which requires the application of or reference to,
the law of any other jurisdiction). Each party hereto expressly and irrevocably
agrees (a) that it waives any objection, and specifically consents, to venue in
the United States federal or state courts located in the City of Chicago, State
of Illinois, United States of America, so that any action at law or in equity
may be brought and maintained in any such court, and (b) that service of process
in any such action may be effected against such party by certified or registered
mail or in any other manner permitted by applicable United States Federal Rules
of Civil Procedure or rules of the Courts of the State of Illinois. In addition
each party hereto expressly and irrevocably waives, in respect of any action
brought in any United States federal or state court located in the City of
Chicago, State of Illinois or any resulting judgment, any objection, and hereby
specifically consents, to the jurisdiction of any such court and agrees not to
seek to change the situs of such action or to assert that any other court in any
other jurisdiction is a more suitable forum for the hearing and adjudication of
any claim or dispute raised in such action.
 
22.       
Remedies.

 
In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor agrees not to seek any prejudgment equitable or
ancillary relief. The Trading Advisor agrees that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that Trading Advisor may seek a declaratory judgment with
respect to the indemnification provisions of this Agreement.
 
23.       
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
24.         
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.
 
25.       
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
26.       
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party. The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

  OASIS PR, LLC   By R.J. O’Brien Fund Management, LLC   Managing Member        
By:
/s/ Julie M. DeMatteo
    Name: Julie M. DeMatteo     Title: Managing Director         R.J. O’BRIEN
FUND MANAGEMENT, LLC         By:
/s/ Julie M. DeMatteo
    Name: Julie M. DeMatteo     Title: Managing Director        
PRESCIENT RIDGE MANAGEMENT, LLC
        By: /s/ Christopher A. Olson    
Name: Christopher A. Olson
   
Title: Chief Operating Officer

 
 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT A
 
Trading Policies
 
1.         The Trading Advisor will not employ the trading technique commonly
known as “pyramiding”, in which the Trading Advisor uses unrealized profits on
existing positions in a given futures interest due to favorable price movement
as margin specifically to buy or sell additional positions in the same or a
related futures interest. Taking into account the Trading Company’s open trade
equity (i.e., the profit or loss on an open futures interest position) on
existing positions in determining generally whether to acquire additional
futures interest positions on behalf of the Trading Company will not be
considered to constitute “pyramiding”.
 
2.         The Trading Advisor will not utilize borrowings on behalf of the
Trading Company except if the Trading Company purchases or takes delivery of
commodities. If the Trading Advisor borrows money on behalf of the Trading
Company, the lending entity in such case (the “lender”) may not receive interest
in excess of its interest costs, nor may the lender receive interest in excess
of the amounts which would be charged the Trading Company by unrelated banks on
comparable loans for the same purpose, nor may the lender or any affiliate
thereof receive any points or other financing charges or fees regardless of the
amount. Use of lines of credit in connection with its forward trading does not,
however, constitute borrowing for purposes of this trading limitation.
 
3.         The Trading Advisor will not “churn” the Trading Company’s assets.
Churning is the unnecessary execution of trades so as to generate increased
brokerage commissions.
 
4.         The Trading Advisor will trade currencies and other commodities on
futures exchanges, in the interbank and forward contract markets only with
banks, brokers, dealers, and other financial institutions which the Managing
Member has determined to be creditworthy.
 
5.         The Trading Advisor will trade only in those futures interests that
have been approved by the CFTC as suitable for US investors. The Trading Advisor
will not establish new positions in a futures interest on behalf of the Trading
Company for any one contract month or option if such additional positions would
result in a net long or short position for that futures interest requiring as
margin or premium more than 15% of the Trading Company’s net assets. In
addition, the Trading Advisor will, on behalf of the Trading Company, except
under extraordinary circumstances, maintain positions in futures interests in at
least two market segments (i.e., agricultural items, industrial items (including
energies), metals, currencies, and financial instruments (including stock,
financial, and economic indexes)) at any one time.
 
 
A-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
6.         The Trading Advisor will not acquire additional positions in any
futures interest on behalf of the Trading Company if such additional positions
would result in the aggregate net long or short positions for all futures
interests requiring as margin or premium for all outstanding positions more than
66 2/3% of the Trading Company’s net assets.
 
7.         The Trading Advisor will not purchase, sell, or trade securities
(except securities approved by the CFTC for investment of customer funds).
 
 
A-2

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Prescient Ridge Management, LLC:
 
OASIS PR, LLC (the “Trading Company”) and R.J. O’Brien Fund Management, LLC, the
Trading Company’s managing member (the “Managing Owner”) do hereby make,
constitute and appoint you as the Trading Company’s attorney-in-fact to buy and
sell futures and forward contracts through such futures commission merchants as
shall be agreed on by you and the Managing Owner on behalf of the Trading
Company, pursuant to the trading program identified in the Agreement among the
Trading Company, the Managing Member and you as of the 15th day of October, as
amended or supplemented, and in accordance with the terms and conditions of said
Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

 
Very truly yours,
      OASIS PR, LLC   By R.J. O’Brien Fund Management, LLC   Managing Member    
    By:
/s/ Julie M. DeMatteo
    Name: Julie M. DeMatteo     Title: Managing Director         R.J. O’BRIEN
FUND MANAGEMENT, LLC         By:
/s/ Julie M. DeMatteo
    Name: Julie M. DeMatteo     Title: Managing Director

 
 
B-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT C
 
FUTURES INTERESTS TRADED
 
2013 Futures contracts (Exchange)
 
Equity Products
 
S&P 500 eMini (CME)
S&P MidCap 400 eMini (CME)
NasdaqeMini (CME)
Dow Jones eMini (CBOT)
Russell 2000 Mini Index (ICE)
VIX Volatility Index (CBOE)
 
 
 
 
CAC 40 Index (LIFFE)
FTSE 100 Index (LIFFE)
Euro EStoxx (EUREX)
German Dax Index (EUREX)
Japanese Nikkei-225 (CME)
 
Fixed Income Products
 
U.S. 30 Yr. Bond (CBOT)
U.S. 10 Yr. Note (CBOT)
U.S. 5 Yr. Note (CBOT)
U.S. 2 Yr. Note (CBOT)
Eurodollars (CME)
 
 
 
 
German Bunds (EUREX)
German Bobl (EUREX)
German Schatz (EUREX)
Japanese Government Bond (LIFFE)
Long Gilt (LIFFE)
Currencies
 
Euro (CME)
Swiss Franc (CME)
British Pound (CME)
Aussie Dollar (CME)
 
 
 
 
Japanese Yen (CME)
Mexican Peso (CME)
Canadian Dollar (CME)
US Dollar Index (10E)
 
Commodities
 
Crude Oil (NYMEX)
Heating Oil (NYMEX)
Natural Gas (NYMEX)
Copper (COMEX)
Gold (COMEX)
Silver (COMEX)
 
 
Corn (CBOT)
Soybeans (CBOT)
Wheat (CBOT)
Cotton No. 2 (ICE)
Sugar No. 11 (ICE)
RBOB

 
 
C-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
Execution Copy
 
EXHIBIT D
 
The Prescient Ridge managed futures program specializes in short-term,
systematic trading strategies. The program seeks to produce absolute returns
irrespective of individual market direction through the deployment of numerous
strategies in exchange listed futures. These strategies are spread over multiple
time frames and asset classes to create a diverse portfolio. The program
currently trades in excess of 40 exchange listed futures products on both
domestic and international exchanges.
 
PR’s Principals are:
 
David Shorr, (48) Chief Executive Officer. Mr. Shorr began his career with
O’Connor & Company in 1986 as a derivatives trader at the Chicago Board of
Trade. He quickly became a prominent options trader over his eighteen years on
the CBOT floor. In 1990 Mr. Shorr and Mr. Zednik formed a proprietary trading
firm specializing in trading fixed-income options at the Chicago Board of Trade.
In 1998 Mr. Shorr helped create York Business Associates, a proprietary trading
firm specializing in trading derivatives on electronic exchanges in both the
U.S. and Europe. Mr. Shorr was the founder, CEO and Chairman of the Board of
Check Giant, dba CashNetUSA, an internet-based loan company that he founded in
2003. At the end of 2006 Mr. Shorr sold CashNetUSA to a publicly traded company
relinquishing his role as Chairman and CEO. Mr. Shorr received a Bachelor of
Business Administration from the University of Wisconsin in 1986.
 
Alan Swimmer, (52) President. Prior to joining Prescient Ridge Management Mr.
Swimmer spent over 26 years in the Futures and Options industry, building and
running futures commission merchant businesses including from 2002 to 2008 as
Head of U.S. Futures at Bear Stearns and then as Head of North American Futures
Sales at JP Morgan following its purchase of Bear Stearns. Prior to Bear
Stearns, Mr. Swimmer was with Citigroup from 1990-2002 and was head of its
Chicago futures office. Mr. Swimmer received a B.A. in psychology from
Washington University in St. Louis, where he is currently Vice Chair of the
Alumni Board of Governors. Mr. Swimmer has been on the Board of Directors of the
Minneapolis Grain Exchange since 2008.
 
Jeffrey Olson, (41) Director of Research. Mr. Olson began his career in the
Advanced Technologies Division of Andersen Consulting. He continued his
information systems career at a boutique consulting firm. Mr. Olson joined York
Business Associates in 1996 as head of software development to build
user-friendly futures and options electronic trading applications on the Eurex
platform. In 2000 he became Vice President of Product Development and Client
Services for a related software company of York that specialized in electronic
trading, risk management and exchange connectivity. In 2002 Mr. Olson began
trading in the S & P 500 Index and US Treasury Bond futures using both
fundamental and technical analysis. He also electronically hedged floor options
books and ran automated market-making applications. Mr. Olson received his B.S.
in Aeronautics and Astronautics from the Massachusetts Institute of Technology
in 1994.
 
 
D-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
Christopher Olson, (46) Chief Operating Officer.  Mr. Olson began his career as
a loan analyst for a commercial mortgage broker.  Mr. Olson joined Mr. Zednik
and Mr. Shorr as a trading assistant and eventually became risk manager of both
fixed income and equity derivative portfolios. In 1998 he established the
European office for York Business Associates where he served as director of
European derivatives and chief operating officer. While at York Mr. Olson was
responsible for day-to-day operations as well as all business relationships and
risk management. In 2000 Mr. Olson became director of international sales for a
related software company of York that specialized in managing risk for
electronic trading. Mr. Olson received his B.S. in Psychology from the
University of Richmond in 1989.
 
Joseph Zednik, (72) General Partner. Mr. Zednik has been active in the trading
and investment business since 1974. Mr. Zednik began his career at Montgomery
Ward and Illinois Bell where he developed his technology and information systems
background. In 1973 Mr. Zednik began his career as an independent trader at the
Chicago Board of Trade where he has held a seat for almost thirty years.
Following his success as an independent trader, in 1985 Mr. Zednik joined
Chicago Research and Trading, CRT, where he managed the stock index trading
operations. In 1990 Mr. Zednik and Mr. Shorr established a proprietary trading
firm specializing in trading fixed-income options at the Chicago Board of Trade.
In 1998 Mr. Zednik helped create York Business Associates, a proprietary trading
firm specializing in trading derivatives on electronic exchanges with offices in
both the U.S. and Europe. Mr. Zednik was also instrumental in the creation of a
software company specializing in electronic trading and risk management. Mr.
Zednik received a B.A. in Liberal Arts from Illinois Institute of Technology.
 
Trading Strategy:
 
The Prescient Ridge managed futures program specializes in short-term,
systematic trading strategies. The program seeks to produce absolute returns
irrespective of individual market direction through the deployment of numerous
strategies in exchange listed futures. These strategies are spread over multiple
time frames and asset classes to create a diverse portfolio. The program
currently trades in excess of 40 exchange listed futures products on both
domestic and international exchanges.
 
The Prescient Ridge program is differentiated from other CTA/Managed Futures
managers in that the program emphasizes short-term trading activity in which the
average holding duration is less than one day. These short-duration strategies,
referred to as Intraday Strategies, represent approximately 85% of the program’s
trading activity and are concentrated in the most liquid exchange traded
futures. The general objective of the Intraday Strategies is to identify
significant single day directionality using traditional technical analysis
techniques - most notably moving average crossovers. In general, these
strategies will enter a market early in the trading session and hold the
position until the end of the day. The average holding period of these
strategies is typically one to five hours. Proprietary trade filters are built
into the Intraday Strategies to evaluate the quality of the trade signal.
Although the primary exit methodology for these strategies is time based,
additional proprietary exits and stop-losses are used.
 
 
D-2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
Additional strategies such as momentum, pattern recognition and trend following
are included in the program. These strategies typically have longer holding
periods which can range from multiple days to many months. These strategies
comprise the remaining trading activity of the program (approximately 15%) and
are also predicated on technical analysis with an emphasis on moving averages.
Entry and exit methodology for these strategies varies depending on the strategy
and trade duration. These strategies help to provide further diversification for
the program.
 
The entire program is built on a foundation of risk-management. The risk
management process begins with the portfolio optimization, which is conducted
quarterly, and is used to determine the trading size for all strategies. The
optimization process of Prescient Ridge is different from other programs in that
it is rooted in a desire to control draw downs and is not driven by metrics such
as targeted return. Dynamic position sizing, which evaluates daily market
volatility as well as sudden price movements, allows the program to maintain a
consistent risk profile in various market environments. All strategy entries and
exits have been designed to mitigate the impact of fundamental information such
as economic reports. Additional risk controls are embedded in the program to
help avoid illiquid or non-directional markets. The firm closely monitors the
performance of the program as well as individual strategies to determine if
reductions in exposure are required due to underperformance.
 
 
D-3

--------------------------------------------------------------------------------